Citation Nr: 1123531	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  10-18 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the Veteran made an irrevocable election for educational benefits under the Post-9/11 GI Bill program (Chapter 33) in lieu of benefits under the Montgomery GI Bill (MGIB) program (Chapter 30).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from October 1997 to August 2002.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In her May 2010 VA Form 9 (substantive appeal), the Veteran indicated that she wanted to appear at a hearing before a Veterans Law Judge at the RO.  By a letter dated in September 2010, the Veteran was informed that a Board videoconference hearing had been scheduled for October 1, 2010.  The Veteran appeared before a Veterans Law Judge on that date and requested that her hearing be rescheduled to enable her to obtain a representative.  Her motion for postponement was granted on that date.  Subsequently, the Veteran appointed a representative, submitted additional written argument, and requested that her Board videoconference hearing be rescheduled.

Hence, the case must be remanded to the RO to schedule a Board videoconference hearing.  See 38 U.S.C.A. § 7107 (West 2002).

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a Board videoconference hearing before a Veterans Law Judge at the next available opportunity.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


